                                                  THE HONORABLE MARY JO HESTON
 1                                                CHAPTER 13
                                                  HEARING DATE: May 29, 2019
 2
                                                  HEARING TIME: 2:00 P.M.
 3                                                LOCATION: Tacoma, Washington
                                                  RESPONSE DATE: May 22, 2019
 4

 5

 6

 7

 8

 9

10                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                       WESTERN DISTRICT OF WASHINGTON AT TACOMA
11

12    In re:                                      Case No.: 19-41010-MJH
13    AMY MELISSA BOYD,                           TRUSTEE’S OBJECTION TO CONFIRMATION
                                                  WITH STRICT COMPLIANCE
14

15
                                        Debtor.

16             COMES NOW, Michael G. Malaier, Chapter 13 Standing Trustee, and objects to
17
     confirmation as follows:
18
                                             BACKGROUND
19
               Debtor filed this Chapter 13 case on March 30, 2019. The applicable commitment period
20
     is sixty months. The case is currently in the second month and the Meeting of Creditors has been
21
     completed. The bar date for filing non-governmental claims is June 10, 2019. Scheduled
22
     unsecured claims total $62,630.00, and scheduled priority claims total $6,000.00. The Trustee
23
     estimates that under the proposed plan general unsecured creditors will receive approximately
24

25   $0.00.
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                        2122 Commerce Street
     WITH STRICT COMPLIANCE - 1                                                   Tacoma, WA 98402
                                                                                       (253) 572-6600
 1
                                              OBJECTION
 2

 3      ☐ Plan is not feasible:

 4      ☐ Plan is not proposed in good faith or is forbidden by law:

 5      ☒ Plan fails to commit all excess disposable income for the applicable commitment period
          as required by 11 U.S.C. § 1325(b)(1)(B):
 6
        (1) Debtor has over claimed the amount that will be paid in priority debtor over the term of
 7          the plan. Debtor claims a $1,500.00 per month deduction on 122C-2 line 19 for court
            order payments. Debtor also claims $100,500.00 per month at line 35 of 122C-2 for
 8
            repayment of priority debts. Per debtor’s schedule E/F, about $90,000.00 of the
 9
            $100,500.00 is for anticipated maintenance and support payments, which consists of the
            $1,500.00 per month claimed at line 19. ECF # 1, pg. 21. Thus, the debtor has claimed
10          the anticipated ongoing of $1,500.00 twice.

11      (2) Debtor has over claimed the amount of the IRS claim, which was only $1,526.64.

12      (3) Debtor must provide evidence of the court order to pay $1,500.00 per month support.

13      (4) Debtor has over claimed the deduction for the 2015 Acura for the secured claim of
            GESA Credit Union. ECF # 5, pg. 6. Debtor has claimed a deduction of $750.00 per
14          month.

15      (5) Trustee requires the pay stubs used to calculate the CMI to review debtor’s pay roll
            deductions.
16
        ☒ Plan does not meet the best interests of creditors test as required by 11 U.S.C. §
17        1325(a)(4): According to debtor’s schedules, there is approximately $40,000.00 of non-
          exempt equity in the debtor’s real property that must be accounted for in the liquidation
18
          value of the estate.
19
        ☒ Schedules or other documentation insufficient:
20
        (1) Debtor must provide page four on the Key Bank transaction history.
21
        (2) Debtor must provide a copy of the Chase Bank statement that covers the date of filing.
22
        ☐ Other:
23
            WHEREFORE, Trustee requests that the objection to confirmation be sustained and
24
     debtor be ordered to file a motion to confirm a plan resolving the issues raised herein within 14
25
                                                                                   Michael G. Malaier
                                                                           Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                        2122 Commerce Street
     WITH STRICT COMPLIANCE - 2                                                   Tacoma, WA 98402
                                                                                       (253) 572-6600
     days of entry of the Order Sustaining Trustee’s Objection to Confirmation; and to set the
 1
     hearing on the next available motion calendar after the 14 days expires. If the Motion to
 2

 3
     Confirm resolving the Trustee’s issues is not filed and set for hearing as outlined above, the

 4   Trustee requests he be allowed to enter an order dismissing the case, ex parte, without notice.

 5          DATED this 13th day of May, 2019.

 6

 7                                                    /s/ Matthew J.P. Johnson
                                                      Matthew J.P. Johnson, WSBA# 40476 for
 8
                                                      Michael G. Malaier, Chapter 13 Trustee
 9
                                     CERTIFICATE OF MAILING
10
            I certify under penalty of perjury under the laws of the United States I caused to be
11
     mailed via regular mail a true and correct copy of Trustee’s Objection to Confirmation to the
     following:
12

13          Amy Melissa Boyd
            11113 – 185th Ave. E.
14          Bonney Lake, WA 98391

15          The following parties received notice via ECF:

16          Ellen Ann Brown
            Lesley Lueke
17          U.S. Trustee
18
            Executed at Tacoma, Washington this 13th day of May, 2019.
19

20
                                                          /s/ Tracy Maher
21                                                        Tracy Maher
                                                          Motion Coordinator for
22                                                        Chapter 13 Trustee
23

24

25
                                                                                    Michael G. Malaier
                                                                            Chapter 13 Standing Trustee
     TRUSTEE’S OBJECTION TO CONFIRMATION                                         2122 Commerce Street
     WITH STRICT COMPLIANCE - 3                                                    Tacoma, WA 98402
                                                                                        (253) 572-6600
